Case 17-12560-K.]C Doc 3209 Filed 12/19/18 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

in re: Chapter l l

WOODBRIDGE GROUP OF COMPANIES, Case No. 17-12560 (KJC)

LLC, er al.,
Jointly Administered

Debtors.]

 

Rer. Docker Nos. 1393, 2397, 2733, 2933, 2957 and §§ Cfé)

 

ORDER APPROVlNG STIPULATION RESOLVING CONFIRMATION OB.]ECTION,
ADVERSARY PROCEEDINGS 18-50371 AND 18-50880, MOTION TO FILE LATE
PROOFS OF CLAIM, RELATED APPEALS, M()TIONS AND CLAIMS, AND MOTION
TO REVOKE PRO HAC VICE ADMISSION OF JOSEPH SARACHEK

Upon consideration of the Stijozrlcztion Resolw`ng Conj?rniation Objection,
Adversarj) Proceedings 18-5037] Ar.ra' 18-50880, Morion T 0 Ffle Late Proofs OfCiaim, Related
Appeals, Motions And Ciar`ms, And Mofion T 0 Revoke Pr‘a Hac Vr'ce Admission Of.]osepir
Sarache!c (the “Sti_ouiation”), a copy of which is attached to this Order as Exhibit l, by and
between (i) Joseph Sarachek and The Sarachek Law Firm, on their own behalf (coilectively, the
“Sarachek Law Firin”) and on behalf of all of the Sarachek Law Firni’s clients in these chapter
l l cases, including those who are parties to the adversary proceedings identified herein

(collectively, the “Clients”), (ii) the debtors and debtors in possession referred to in the caption

above (coilectively, the “Debtors”), (iii) the Ofticial Coinlnittee of Unsecured Creditors in these

 

cases (the “UCC”), (iv) the Ad Hoc Noteholder Group (the “Noteholder Group”), and (v) the
Oi`ficial Ad I-Ioc Committee of Unitholders (the “Unithoider Group” and, collectively with the
UCC and Noteholder Group, the “Cornmittees”); and which Stipulation is entered and agreed to

by the Parties; and the Court having determined that (i) the Court has jurisdiction over this matter

 

lThe last four digits of Woodbridge Group of Companies, LLC’s federal tax identification number are 3603. Tlie
mailing address for Woodbridge Group of Conipanies, LLC is E4225 Ventnra Boulevard #100, Sherman Oaks,
Calii`ornia 9`!423. The compiete list of the Debtors, the last four digits of their federai tax identification numbers,
and their addresses are not provided herein. A complete list of such information may be obtained on the website of
the noticing and claims agent at www.gardencitvgroup.corn/cases/WGC.

DOCS¢DE?ZZZBM_B 948{1."00l 6

 

Case 17-12560-K.]C Doc 3209 Filed 12/19/18 Page 2 of 2

pursuant to 28 U.S.C. §§ 157 and 1334; (ii) venue is proper in this district pursuant to 28 U.S.C.
§ l409, (iii) this is a core proceeding pursuant to 28 U.S.C. § 157(b) and (iv) notice was
sufficient under the circumstanccs; and after due deliberation, the Court, having determined that
good and adequate cause exists for approval ofthe Stipulation;
IT IS HEREBY ORDERED Tl-IAT:

l. Thc Stipulation is APPROVED

2. Neither the Debtors, nor the successors to the Debtors under the Plan, nor
the Committees, nor the disbursing agent under the Plan shall have any liability or obligation to
any of the Clients with respect to the allocation or subsequent turnover of any property as
between the Sarachek Law Firm and the Clients, and their sole recourse shall be to the Sarachek
Law Firm.

3. The Order shall be effective immediately upon its entry.

4. The Court shall retain jurisdiction over any and all matters arising from or
related to the implementation or interpretation of the Stipulation or this Order, including, but not

limited to, Sarachek's proposed client fee arrangements

Dated: Wilmington, Delaware

December j§P 2013
/U j\ (,//i/MA/Y

THE H NO LE KEVIN J.
UNITE STAT ANKRUP CYJY GE

Docs_nn:222374.3 94811/001 7

 

